IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2015-CA-01045-SCT

MARSHALL FISHER

v.

MICHAEL DRANKUS


DATE OF JUDGMENT:                         06/02/2015
TRIAL JUDGE:                              HON. CAROL L. WHITE-RICHARD
COURT FROM WHICH APPEALED:                SUNFLOWER COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  OFFICE OF THE ATTORNEY GENERAL
                                          BY: ANTHONY LOUIS SCHMIDT, JR.
                                          SHANNON JONES
                                          DARRELL CLAYTON BAUGHN
ATTORNEYS FOR APPELLEE:                   JACOB WAYNE HOWARD
                                          J. CLIFTON JOHNSON, II
NATURE OF THE CASE:                       CIVIL - OTHER
DISPOSITION:                              REVERSED AND RENDERED - 12/08/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       BEAM, JUSTICE, FOR THE COURT:

¶1.    The State appeals from the Sunflower County Circuit Court’s order granting partial

relief on Michael Drankus’s motion for declaratory and injunctive relief. Drankus, an inmate

in the custody of the Mississippi Department of Corrections (MDOC), sought a declaratory

judgment that Mississippi Code Section 47-7-3.1 is a mandate to MDOC which requires

MDOC to develop a “case plan” for all parole-eligible inmates and that MDOC is in

violation of that section. Drankus also sought an order that would reverse an adverse

decision by MDOC’s Administrative Remedy Program (ARP); an injunction directing
MDOC to promulgate policies and procedures that comply with Section 47-7-3.1; and an

order directing MDOC to develop a case plan for Drankus. The circuit court ruled only on

MDOC’s adverse ARP decision, found that, based on the circuit court’s interpretation of

Section 47-7-3.1, Drankus is entitled to receive a case plan pursuant to Section 47-7-3.1, and

so ordered. MDOC appeals that decision. Finding that Drankus is not entitled to a case plan,

we reverse the circuit court’s order.

                        FACTS AND PROCEDURAL HISTORY

¶2.    In August 2014, Drankus filed an ARP request with MDOC that he be issued a case

plan pursuant to “Section 43 of House Bill 585 (2014),” prescribing that “all inmates who

are eligible for parole are to be issued a case plan to guide in their rehabilitation while in the

custody of MDOC.”1

¶3.    In October 2014, MDOC issued its “first step response” to Drankus’s ARP request,

denying the request on the basis that “[House] Bill 585 does not apply to [Drankus], due to

[the fact he was] sentenced in 1987[;] [t]he Bill only affect[s] offenders who [were]

sentenced on or after [July 1, 2014] and the Bill is not retroactive.”

¶4.    In November 2014, Drankus proceeded to “step two” of the ARP. In his “step two”

appeal, Drankus again contended that “Section 43 of [HB] 585 (which was codified as




       1
          Section 43 of House Bill 585 is codified at Mississippi Code Section 47-7-3.1.
House Bill 585 is a comprehensive criminal-justice and corrections-reform bill that amended
and added numerous provisions of state law. See H.B. 585 § 42, 2014 Leg. Reg. Sess.
(Miss. 2014). The complete text of House Bill 585 is available at:
http://billstatus.ls.state.ms.us/documents/2014/pdf/HB/0500-0599/HB0585SG.pdf
(last visited December 6, 2016.)

                                                2
Mississippi Code Section 47-7-3.1)[2] was created so that all parole-eligible inmates would

be issued ‘case plans’ to guide in their rehabilitation during incarceration.” Drankus asserted

that “[b]y law, I am entitled to have a case plan,” and repeated his “request[] that the MDOC

develop one for me and provide me a written copy.”

¶5.    In December 2014, MDOC issued its “second-step response,” maintaining that

Drankus is ineligible to receive a case plan because he was sentenced in 1987 and HB 585

applies only to those parole-eligible inmates sentenced on or after July 1, 2014.

¶6.    Drankus thereafter sought judicial review of MDOC’s ARP decision in the Sunflower

Circuit Court. After reviewing Drankus’s ARP request and MDOC’s response, the circuit

court held that “Miss. Code Ann. § 47-7-3.1 is plain and unambiguous in stating that, ‘the

department shall develop a case plan for all parole eligible inmates to guide an inmate’s

rehabilitation while in the department’s custody and to reduce the likelihood of recidivism

after release.’” Acknowledging Drankus’s reference to newly enacted Mississippi Code

Section 47-7-18(1)(a), the circuit court agreed with Drankus’s argument that the Legislature

intended to create a statutory scheme which must be read collectively in order to understand

its intent to address parole eligibility and that MDOC’s failure to give Drankus a case plan

would thwart the Legislature’s intent. Accordingly, the circuit court ordered that Drankus,

“whom [MDOC] admits in its response is a parole eligible inmate, is entitled to a case plan

pursuant to the statutory mandate.”

                                         ANALYSIS



       2
           See appendix for full text of Mississippi Code Section 47-7-3.1.

                                              3
¶7.    MDOC contends Drankus is ineligible to receive a parole case plan pursuant to the

provisions of Section 47-7-3.1 and that the language contained in Section 47-7-3.1 requires

the issuance of parole case plans to apply prospectively rather retrospectively. Specifically,

MDOC points to Section 47-7-3.1(2), which states “Within ninety (90) days of admission,

the department shall complete a case plan on all inmates . . . . ,” and Section 47-7-3.1(4),

which states, “The department shall ensure that the case plan is achievable prior to the

inmate’s parole eligibility date.” MDOC contends that it would be impossible for MDOC

to comply with the statute as drafted if it were applied retroactively to offenders such as

Drankus, who were convicted and sentenced prior to July 1, 2014, the date Section 47-7-3.1

went into effect.

¶8.    MDOC further contends the circuit court failed to consider the interaction and

language present in Mississippi Code Section 47-7-18, which MDOC refers to as the

“presumptive parole statute,”3 which also went into effect on July 1, 2014. MDOC says it

is clear Drankus is ineligible for “presumptive parole,” because his parole-eligibility date is

more than eighteen years in the past, occurring on July 11, 1997.

¶9.    An agency’s interpretation of its governing statutes is a question of law, subject to de

novo review, but with deference to the agency’s interpretation. Diamond Grove Ctr., LLC

v. Miss. State Dep’t of Health, 98 So. 3d 1068, 1071 (Miss. 2012). Unless an agency’s

interpretation of a statute “is repugnant to the plain meaning thereof, [the courts are] to defer

to the agency’s interpretation.” Id. (quoting Queen City Nursing Ctr., Inc. v. Miss. State



       3
           See appendix for full text of Mississippi Code Section 47-7-18.

                                               4
Dep’t of Health, 80 So. 3d 73, 84 (Miss. 2011)). “This does not mean we ‘yield judgment

or opinion’ to an agency’s statutory interpretation, as ‘[t]he ultimate authority and

responsibility to interpret the law, including statutes, rests with this Court.’” Id. “Rather,

when determining the most reasonable and appropriate interpretation of a statute, the

agency’s interpretation is an important factor that usually warrants strong consideration.”

Id. “[C]ourts will not, however, give deference to an agency’s statutory interpretation if it

is so plainly erroneous or so inconsistent with either the underlying regulation or statute as

to be arbitrary, capricious, or contrary to the unambiguous language or best reading of a

statute.” Dialysis Sols., LLC v. Miss. State Dep’t of Health, 31 So. 3d 1204, 1211 (Miss.

2010).

¶10.     Here, we find MDOC’s interpretation of Section 47-7-3.1 to be reasonable and not

inconsistent with the language of the statute and ascertainable legislative intent. As MDOC

points out, Section 47-7-3.1 contains operative mandates which indicate that the section’s

parole-case-plan directive was intended to apply prospectively. Subsection (2) says MDOC

shall complete a case plan for all inmates within ninety days of an inmate’s admission. Miss.

Code Ann. § 47-7-3.1(2). And paragraph (a) in subsection (3) says a caseworker shall notify

the inmate of his parole eligibility date within ninety days of the inmate’s admission. Miss.

Code Ann. § 47-7-3.1(3)(a). None of these provisions can be met in Drankus’s case, since

he was admitted into MDOC’s custody in 1987.

¶11.     Also indicative that this section was, as MDOC interprets, intended to apply

prospectively, is subsection (4)’s mandate that MDOC “shall ensure that the case plan is



                                              5
achievable prior to [an] inmate’s parole eligibility date.” Miss. Code Ann. § 47-7-3.1(4)

(emphasis added). Though we do not have the numbers before us, we know there are

numerous inmates like Drankus whose initial parole-eligibility dates passed prior to the 2014

amendments to the probation and parole chapter. Some of these inmates, like Drankus, have

been granted parole and subsequently have had their parole revoked, and they may or may

not have been granted another “potential” opportunity for parole in the future, given former

Mississippi Code Section 47-7-27.4

¶12.   Nothing in the 2014 amendments addresses such circumstances. And this leaves us

guessing at the Legislature’s intent.

¶13.   The longstanding rule in Mississippi is that “statutes will be construed to have a

prospective operation only, unless a contrary contention is manifested by the clearest and

most positive expression.” Hudson v. Moon, 732 So. 2d 927, 930-31 (Miss. 1999) (citing

Anderson v. Jackson Mun. Airport Auth., 419 So. 2d 1010, 1026 (Miss. 1982)). “A statute

will not be construed to be retroactive unless the words admit of no other construction or

meaning, and there is a plain declaration in the act that it is.” Id. at 931; see also Gray v.

Morgan, 236 Miss. 245, 110 So. 2d 346 (1959) (“where the intention of the legislature to

make the statute retroactive is not stated in express terms, or clearly, explicitly, positively,

unequivocally, unmistakably, and unambiguously shown by necessary implication or terms

which permit no other meaning to be annexed to them, preclude all question in regard

thereto, and leave no reasonable doubt thereof”).



       4
           See appendix for both former and current Sections 47-7-27.

                                               6
¶14.   That rule applies here, as MDOC elucidated. Because Section 47-7-3.1 does not

clearly and unequivocally express an intention for retroactive applicability, we cannot say

that Section 47-7-3.1 applies to Drankus.

                                     CONCLUSION

¶15.   For these reasons, we reverse the circuit court’s order requiring that Drankus be issued

a case plan under Section 47-7-3.1 and affirm MDOC’s ARP decision that Drankus is not

entitled to a case plan.

¶16.   REVERSED AND RENDERED.

      WALLER, C.J., RANDOLPH, P.J., LAMAR, COLEMAN AND MAXWELL,
JJ., CONCUR. DICKINSON, P.J., CONCURS IN RESULT ONLY WITH
SEPARATE WRITTEN OPINION JOINED IN PART BY KITCHENS, J.
KITCHENS, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
KING, J.


                                        APPENDIX

       § 47-7-3.1. Case plan for parole eligible inmates

       (1) In consultation with the Parole Board, the department shall develop a case
       plan for all parole eligible inmates to guide an inmate’s rehabilitation while in
       the department’s custody and to reduce the likelihood of recidivism after
       release.

       (2) Within ninety (90) days of admission, the department shall complete a case
       plan on all inmates which shall include, but not [be] limited to:

              (a) Programming and treatment requirements based on the
              results of a risk and needs assessment;

              (b) Any programming or treatment requirements contained in
              the sentencing order; and




                                              7
       (c) General behavior requirements in accordance with the rules
       and policies of the department.

(3) The department shall provide the inmate with a written copy of the case
plan and the inmate’s caseworker shall explain the conditions set forth in the
case plan.

       (a) Within ninety (90) days of admission, the caseworker shall
       notify the inmate of their parole eligibility date as calculated in
       accordance with Section 47-7-3(3);

       (b) At the time a parole-eligible inmate receives the case plan,
       the department shall send the case plan to the Parole Board for
       approval.

(4) The department shall ensure that the case plan is achievable prior to
inmate’s parole eligibility date.

(5) The caseworker shall meet with the inmate every eight (8) weeks from the
date the offender received the case plan to review the inmate’s case plan
progress.

(6) Every four (4) months the department shall electronically submit a progress
report on each parole-eligible inmate’s case plan to the Parole Board. The
board may meet to review an inmate’s case plan and may provide written input
to the caseworker on the inmate’s progress toward completion of the case plan.

(7) The Parole Board shall provide semiannually to the Oversight Task Force
the number of parole hearings held, the number of prisoners released to parole
without a hearing and the number of parolees released after a hearing.

§ 47-7-18. Hearing for release

(1) Each inmate eligible for parole pursuant to Section 47-7-3, shall be
released from incarceration to parole supervision on the inmate’s parole
eligibility date, without a hearing before the board, if:

       (a) The inmate has met the requirements of the parole case plan
       established pursuant to Section 47-7-3.1;

       (b) A victim of the offense has not requested the board conduct
       a hearing;

                                       8
       (c) The inmate has not received a serious or major violation
       report within the past six (6) months;

       (d) The inmate has agreed to the conditions of supervision; and

       (e) The inmate has a discharge plan approved by the board.

(2) At least thirty (30) days prior to an inmate’s parole eligibility date, the
department shall notify the board in writing of the inmate’s compliance or
noncompliance with the case plan. If an inmate fails to meet a requirement of
the case plan, prior to the parole eligibility date, he or she shall have a hearing
before the board to determine if completion of the case plan can occur while
in the community.

(3) Any inmate for whom there is insufficient information for the department
to determine compliance with the case plan shall have a hearing with the
board.

(4) A hearing shall be held with the board if requested by the victim following
notification of the inmate’s parole release date pursuant to Section 47-7-17.

(5) A hearing shall be held by the board if a law enforcement official from the
community to which the inmate will return contacts the board or the
department and requests a hearing to consider information relevant to public
safety risks posed by the inmate if paroled at the initial parole eligibility date.
The law enforcement official shall submit an explanation documenting these
concerns for the board to consider.

(6) If a parole hearing is held, the board may determine the inmate has
sufficiently complied with the case plan or that the incomplete case plan is not
the fault of the inmate and that granting parole is not incompatible with public
safety, the board may then parole the inmate with appropriate conditions. If the
board determines that the inmate has sufficiently complied with the case plan
but the discharge plan indicates that the inmate does not have appropriate
housing immediately upon release, the board may parole the inmate to a
transitional reentry center with the condition that the inmate spends no more
than six (6) months in the center. If the board determines that the inmate has
not substantively complied with the requirement(s) of the case plan it may
deny parole. If the board denies parole, the board may schedule a subsequent
parole hearing and, if a new date is scheduled, the board shall identify the
corrective action the inmate will need to take in order to be granted parole.

                                        9
Any inmate not released at the time of the inmate’s initial parole date shall
have a parole hearing at least every year.

(Former) § 47-7-27. Return of violator of parole or earned release
supervision; arrest of offender; revocation of parole; board and hearing
officers authorized to administer oaths and summon witnesses.

       The board is hereby authorized at any time, in its discretion, and upon
a showing of probable violation of parole, to issue a warrant for the return of
any paroled offender to the custody of the Mississippi Department of
Corrections. Such warrant shall authorize all persons named therein to return
such paroled offender to actual custody of the Department of Corrections from
which he was paroled. Pending hearing, as hereinafter provided, upon any
charge of parole violation, the offender shall remain incarcerated in any other
place of detention designated by the department.

       Any field supervisor may arrest an offender without a warrant or may
deputize any other person with power of arrest to do so by giving him a written
statement setting forth that the offender has, in the judgment of that field
supervisor, violated the conditions of his parole or earned-release supervision.
Such written statement delivered with the offender by the arresting officer to
the official in charge of the department facility from which the offender was
released or other place of detention designated by the department shall be
sufficient warrant for the detention of the offender.

        The field supervisor, after making an arrest, shall present to the
detaining authorities a similar statement of the circumstances of violation. The
field supervisor shall at once notify the board or department of the arrest and
detention of the offender and shall submit a written report showing in what
manner the offender has violated the conditions of parole or earned-release
supervision. An offender for whose return a warrant has been issued by the
board shall, after the issuance of such warrant, be deemed a fugitive from
justice.

        The law now in effect concerning the right of the State of Mississippi
to extradite persons and return fugitives from justice, from other states to this
state, shall not be impaired by this chapter and shall remain in full force and
effect. An offender convicted of a felony committed while on parole, whether
in the State of Mississippi or another state, shall immediately have his parole
revoked upon the presentment of a certified copy of the commitment order to
the board. If an offender is on parole and the offender is convicted of a felony
for a crime committed prior to the offender being placed on parole, whether in

                                       10
the State of Mississippi or another state, the offender may have his parole
revoked upon presentment of a certified copy of the commitment order to the
board.

       At the next meeting of the board held after the issuance of a warrant for
the retaking of any offender, the board shall be notified thereof; and if the
offender shall have been taken into custody, he shall then be given an
opportunity to appeal to the board in writing or in person why his parole
should not be revoked. The board may then, or at any time in its discretion,
terminate such parole or modify the terms and conditions thereof. In the event
the board shall revoke parole, the offender shall serve the remainder of the
sentence originally imposed unless at a later date the board shall think it
expedient to grant the offender a second parole. In case a second parole shall
not be granted, then the offender shall serve the remainder of the sentence
originally imposed, and the time the offender was out on parole shall not be
taken into account to diminish the time for which he was sentenced.

       The chairman and each member of the board and the designated parole
revocation hearing officer, in the discharge of their duties, are authorized to
administer oaths, to summon and examine witnesses, and take other steps as
may be necessary to ascertain the truth of any matter about which they may
have the right to inquire.

(Current) § 47-7-27. Return of violator of parole or earned release
supervision; arrest of offender; hearing revocation of parole;
imprisonment for technical violation to be served in technical violation
center.

(1) The board may, at any time and upon a showing of probable violation of
parole, issue a warrant for the return of any paroled offender to the custody of
the department. The warrant shall authorize all persons named therein to return
the paroled offender to actual custody of the department from which he was
paroled.

(2) Any field supervisor may arrest an offender without a warrant or may
deputize any other person with power of arrest by giving him a written
statement setting forth that the offender has, in the judgment of that field
supervisor, violated the conditions of his parole or earned-release supervision.
The written statement delivered with the offender by the arresting officer to the
official in charge of the department facility from which the offender was
released or other place of detention designated by the department shall be
sufficient warrant for the detention of the offender.


                                       11
(3) The field supervisor, after making an arrest, shall present to the detaining
authorities a similar statement of the circumstances of violation. The field
supervisor shall at once notify the board or department of the arrest and
detention of the offender and shall submit a written report showing in what
manner the offender has violated the conditions of parole or earned-release
supervision. An offender for whose return a warrant has been issued by the
board shall, after the issuance of the warrant, be deemed a fugitive from
justice.

(4) Whenever an offender is arrested on a warrant for an alleged violation of
parole as herein provided, the board shall hold an informal preliminary hearing
within seventy-two (72) hours to determine whether there is reasonable cause
to believe the person has violated a condition of parole. A preliminary hearing
shall not be required when the offender is not under arrest on a warrant or the
offender signed a waiver of a preliminary hearing. The preliminary hearing
may be conducted electronically.

(5) The right of the State of Mississippi to extradite persons and return
fugitives from justice, from other states to this state, shall not be impaired by
this chapter and shall remain in full force and effect. An offender convicted of
a felony committed while on parole, whether in the State of Mississippi or
another state, shall immediately have his parole revoked upon presentment of
a certified copy of the commitment order to the board. If an offender is on
parole and the offender is convicted of a felony for a crime committed prior to
the offender being placed on parole, whether in the State of Mississippi or
another state, the offender may have his parole revoked upon presentment of
a certified copy of the commitment order to the board.

(6)(a) The board shall hold a hearing for any parolee who is detained as a
result of a warrant or a violation report within twenty-one (21) days of the
parolee’s admission to detention. The board may, in its discretion, terminate
the parole or modify the terms and conditions thereof. If the board revokes
parole for a technical violation the board shall impose a period of
imprisonment to be served in a technical violation center operated by the
department not to exceed ninety (90) days for the first technical violation and
not to exceed one hundred twenty (120) days for the second technical
violation. For the third technical violation, the board may impose a period of
imprisonment to be served in a technical violation center for up to one hundred
and eighty (180) days or the board may impose the remainder of the suspended
portion of the sentence. For the fourth and any subsequent technical violation,
the board may impose up to the remainder of the suspended portion of the



                                       12
sentence. The period of imprisonment in a technical violation center imposed
under this section shall not be reduced in any manner.

(b) If the board does not hold a hearing or does not take action on the violation
within the twenty-one-day time frame in paragraph (a) of this subsection, the
parolee shall be released from detention and shall return to parole status. The
board may subsequently hold a hearing and may revoke parole or may continue
parole and modify the terms and conditions of parole. If the board revokes
parole for a technical violation the board shall impose a period of
imprisonment to be served in a technical violation center operated by the
department not to exceed ninety (90) days for the first technical violation and
not to exceed one hundred twenty (120) days for the second technical
violation. For the third technical violation, the board may impose a period of
imprisonment to be served in a technical violation center for up to one hundred
eighty (180) days or the board may impose the remainder of the suspended
portion of the sentence. For the fourth and any subsequent technical violation,
the board may impose up to the remainder of the suspended portion of the
sentence. The period of imprisonment in a technical violation center imposed
under this section shall not be reduced in any manner.

(c) For a parolee charged with a technical violation who has not been detained
awaiting the revocation hearing, the board may hold a hearing within a
reasonable time. The board may revoke parole or may continue parole and
modify the terms and conditions of parole. If the board revokes parole for a
technical violation the board shall impose a period of imprisonment to be
served in a technical violation center operated by the department not to exceed
ninety (90) days for the first technical violation and not to exceed one hundred
twenty (120) days for the second technical violation. For the third technical
violation, the board may impose a period of imprisonment to be served in a
technical violation center for up to one hundred eighty (180) days or the board
may impose the remainder of the suspended portion of the sentence. For the
fourth and any subsequent technical violation, the board may impose up to the
remainder of the suspended portion of the sentence. The period of
imprisonment in a technical violation center imposed under this section shall
not be reduced in any manner.

(7) Unless good cause for the delay is established in the record of the
proceeding, the parole revocation charge shall be dismissed if the revocation
hearing is not held within the thirty (30) days of the issuance of the warrant.

(8) The chairman and each member of the board and the designated parole
revocation hearing officer may, in the discharge of their duties, administer

                                       13
       oaths, summon and examine witnesses, and take other steps as may be
       necessary to ascertain the truth of any matter about which they have the right
       to inquire.

       (9) The board shall provide semiannually to the Oversight Task Force the
       number of warrants issued for an alleged violation of parole, the average time
       between detention on a warrant and preliminary hearing, the average time
       between detention on a warrant and revocation hearing, the number of
       ninety-day sentences in a technical violation center issued by the board, the
       number of one-hundred-twenty-day sentences in a technical violation center
       issued by the board, the number of one-hundred-eighty-day sentences issued
       by the board, and the number and average length of the suspended sentences
       imposed by the board in response to a violation.


       DICKINSON, PRESIDING JUSTICE, CONCURRING IN RESULT ONLY:

¶17.   The majority correctly concludes that Mississippi Code Section 47-7-3.1 does not

entitle Drankus to a case plan. But the majority errs by framing the issue as one of

prospective versus retroactive application, an error that caused the majority to apply an

incorrect legal standard. So I concur in result only.

¶18.   We review questions of statutory interpretation de novo, and “[o]ur primary goal in

interpreting statutes is ‘to adopt that interpretation which will meet the true meaning of the

Legislature.’”5 “To determine legislative intent, we first look to the language of the statute,

and when we find them to be ‘clear and unambiguous, we apply the plain meaning’ of those




       5
         Legislature of State of Miss. v. Shipman, 170 So. 3d 1211, 1214–15 (Miss. 2015)
(citing 5K Farms, Inc. v. Miss. Dep’t of Revenue, 94 So. 3d 221, 225 (Miss. 2012); quoting
Scaggs v. GPCH–GP, Inc., 931 So. 2d 1274, 1276 (Miss. 2006)).

                                              14
words, and we have no need ‘to apply principles of statutory construction.’6 In other words,

in the absence of statutory ambiguity, we give effect to a statute’s plain language.

¶19.   A different standard applies for the specific question of whether a newly enacted

statute should be given a prospective or retroactive application. “In a long line of cases,” we

have “followed the rule that” we will construct statutes “to have a prospective operation only,

unless a contrary intention is manifested by the clearest and most positive expression.”7 This

standard, of course, applies only where the question of retroactive application is at issue.

Here it is not.

¶20.   Black’s Law Dictionary defines “retroactive” as “extending in scope or effect to

matters that have occurred in the past.”8 It defines “retroactive law” as “[a] legislative act

that looks backward or contemplates the past, affecting acts or facts that existed before the



       6
        Lawson v. Honeywell Int’l, Inc., 75 So. 3d 1024, 1027 (Miss. 2011) (citing
Pinkton v. State, 481 So. 2d 306, 309 (Miss. 1985); Clark v. State ex rel. Miss. State Med.
Ass’n, 381 So. 2d 1046, 1048 (Miss. 1980); Gilmer v. State, 955 So. 2d 829, 833 (Miss.
2007)).
       7
         Mladinich v. Kohn, 186 So. 2d 481, 483 (Miss. 1966) (citing Hooker v. Hooker,
18 Miss. (S. & M.) 599 (1848); Brown v. Wilcox, 22 Miss. (14 S. & M.) 127 (1850);
Richards v. City Lumber Co., 101 Miss. 678, 57 So. 977 (1912); Power v. Calvert Mortg.
Co., 112 Miss. 319, 73 So. 51 (1916); State ex rel. Knox v. Union Tank Car Co., 151 Miss.
797, 119 So. 310 (1928); Bell v. Union & Planters Bank & Trust Co., 158 Miss. 486, 130
So. 486 (1930); Miss. Cent. R.R. Co. v. City of Hattiesburg, 163 Miss. 311, 141 So. 897
(1932); City of Lumberton v. Schrader, 176 Miss. 272, 168 So. 77 (1936); Jefferson
Standard Life v. Dorsey, 178 Miss. 852, 173 So. 669 (1937); U.S. Fid. & Guar. Co. v.
Maryland Cas. Co., 191 Miss. 103, 199 So. 278 (1941); McCullen v. State ex rel.
Alexander, 217 Miss. 256, 63 So. 2d 856 (1953); Klaas v. Cont’l S. Lines, 225 Miss. 94,
82 So. 2d 705 (1955); Horne v. State Bldg. Comm’n, 233 Miss. 810, 103 So. 2d 373
(1958)).
       8
           Retroactive, Black’s Law Dictionary 1122 (abr. 9th ed.).

                                              15
act came into effect.”9 Drankus does not ask this Court to apply a new statute to “matters

that have occurred in the past.” Rather, he argues that newly enacted parole statutes should

apply to his presently existing parole-eligibility status.

¶21.   Our cases considering the prospective/retroactive standard confirm that this standard

does not apply to Drankus’s claim. In Mladinich v. Kohn, we considered whether

Mississippi’s newly enacted long-arm statute applied to a tort committed before its

enactment.10 Similarly, in Hudson v. Moon, we considered whether the repeal of a statute

affecting certain property interests affected an interest that vested in the property prior to the

repeal.11 Here, by contrast, we consider what statutes control Drankus’s request for a case

plan based on his present status as a parole-eligible offender.

¶22.   Because this case does not concern the prospective/retroactive distinction, our analysis

should begin with the plain language of the statute at issue. Drankus claims he is entitled to

a case plan under Mississippi Code Section 47-7-3.1, which provides:

       (1)       In consultation with the Parole Board, the department shall develop a
                case plan for all parole eligible inmates to guide an inmate’s
                rehabilitation while in the department’s custody and to reduce the
                likelihood of recidivism after release.

       (2)      Within ninety (90) days of admission, the department shall complete a
                case plan on all inmates which shall include, but not[be]limited to:

                (a)    Programming and treatment requirements based on the
                       results of a risk and needs assessment;


       9
           Retroactive Law, Black’s Law Dictionary 1122 (abr. 9th ed.).
       10
            Mladinich, 186 So. 2d at 481.
       11
            Hudson v. Moon, 732 So. 2d 927, 931 (Miss. 1999).

                                               16
                (b)    Any programming or treatment requirements contained
                       in the sentencing order; and

                (c)    General behavior requirements in accordance with the
                       rules and policies of the department.

       (3)      The department shall provide the inmate with a written copy of the case
                plan and the inmate’s caseworker shall explain the conditions set forth
                in the case plan.

                (a)    Within ninety (90) days of admission, the caseworker
                       shall notify the inmate of their parole eligibility date as
                       calculated in accordance with Section 47-7-3(3);

                (b)    At the time a parole-eligible inmate receives the case
                       plan, the department shall send the case plan to the
                       Parole Board for approval.

       (4)      The department shall ensure that the case plan is achievable prior to
                inmate’s parole eligibility date.

       (5)      The caseworker shall meet with the inmate every eight (8) weeks from
                the date the offender received the case plan to review the inmate’s case
                plan progress.

       (6)      Every four (4) months the department shall electronically submit a
                progress report on each parole-eligible inmate’s case plan to the Parole
                Board. The board may meet to review an inmate’s case plan and may
                provide written input to the caseworker on the inmate’s progress toward
                completion of the case plan.

       (7)      The Parole Board shall provide semiannually to the Oversight Task
                Force the number of parole hearings held, the number of prisoners
                released to parole without a hearing and the number of parolees
                released after a hearing.12

¶23.   This statute, according to Drankus, unambiguously provides that every parole-eligible

offender is entitled to a case plan because the statute states that “the department shall develop

       12
            Miss. Code Ann. § 47-7-3.1 (Rev. 2015).

                                               17
a case plan for all parole eligible inmates.” Viewed in isolation, this language supports

Drankus’s view. But, an apparent conflict between two related statutes—or in this case,

between separate provisions of the same statute—results in ambiguity necessitating

application of the rules of statutory construction.13 One “well-settled” rule of statutory

construction provides “that ‘when two statutes pertain to the same subject, they must be read

together in light of legislative intent.’”14 “We have said that ‘statutes on the same subject,

although in apparent conflict, should if possible be construed in harmony with each other to

give effect to each.’”15

¶24.   Here, the statute requires that “the department shall develop a case plan for all parole

eligible inmates.” But it then sets forth requirements for the content of that case plan, and

some of these requirements cannot possibly be met for many parole-eligible inmates,

Drankus included. For instance, “[w]ithin ninety (90) days of admission, the department

shall complete a case plan on all inmates.” Because Drankus was admitted more than ninety

days before this law took effect, the Department could not comply with this temporal

directive. Similarly, the statute requires the department to “ensure that the case plan is

achievable prior to inmate’s parole eligibility date.” Because Drankus’s parole-eligibility




       13
            Tunica Cty. v. Hampton Co. Nat’l Sur., LLC, 27 So. 3d 1128, 1133 (Miss. 2009).
       14
       Tunica Cty., 27 So. 3d at 1133 (quoting Lenoir v. Madison Cty., 641 So. 2d 1124,
1129 (Miss. 1994)).
       15
         Tunica Cty., 27 So. 3d at 1134 (quoting Miss. Gaming Comm’n v. Imperial
Palace of Miss., 751 So. 2d 1025, 1029 (Miss. 1999)).

                                             18
date arrived before the law took effect, the Department could not comply with this

requirement either.

¶25.   The statute cannot be completely satisfied if applied to Drankus, so I would find that

the best interpretation of the statute’s plain language, when read as a whole, is that “all parole

eligible offenders” refers to all parole-eligible offenders to whom the statute can be applied

completely. And while, for this reason, I concur in the result the majority reaches, I disagree

that this case involves any question of retroactive application.

       KITCHENS, J., JOINS THIS OPINION IN PART.

       KITCHENS, JUSTICE, DISSENTING:

¶26.   I agree with Presiding Justice Dickinson that the majority errs by applying a

retroactivity analysis to the issue of whether the Probation and Parole Law entitles Drankus

to a case plan. As Presiding Justice Dickinson explains, Drankus does not seek to apply the

case plan statute, Mississippi Code Section 47-7-3.1, to a matter that occurred in the past.

Rather, Drankus argues that, because he is a parole eligible inmate, Section 47-7-3.1 entitles

him to a case plan right now. Therefore, the retroactivity analysis employed by the majority

is inapposite to the issue at hand.16 But I disagree with the conclusions of the majority and

       16
          Another reason that the majority errs by applying a retroactivity analysis is that
Section 47-7-43 of the Probation and Parole Law states that the entire chapter applies “with
the same force and effect as if this chapter had been in operation at the time [the inmate] .
. . [became] eligible to be placed [on parole].” Miss. Code Ann. § 47-7-43 (Rev. 2015). By
enacting Section 47-7-43, the legislature plainly mandated that the Probation and Parole Law
applies to parole-eligible inmates regardless of the date of conviction. In accordance with
Section 47-7-43, when the legislature has intended for a certain portion of the Probation and
Parole Law to apply to inmates convicted after a certain date, it has specified that date in the
statute. See Miss. Code Ann. § 47-7-3 (Rev. 2015) (providing that certain classes of
offenders are parole eligible based on dates of conviction); Miss. Code Ann. § 47-7-3.2 (Rev.

                                               19
Presiding Justice Dickinson that Drankus is not entitled to a case plan. Because Section 47-7-

3.1(1) manifests a clear legislative intent that “all parole eligible inmates” receive a case

plan, this provision must be harmonized with conflicting portions of the statute. I would

affirm the circuit court’s decision that, as a parole eligible inmate, Drankus must receive a

case plan.

¶27.   Section 47-7-3.1 provides that “the department shall develop a case plan for all parole

eligible inmates to guide an inmate’s rehabilitation while in the department’s custody and to

reduce the likelihood of recidivism after release.” Miss. Code Ann. § 47-7-3.1(1) (Rev.

2015). Despite this clear language, the majority finds that the Mississippi Department of

Corrections (MDOC) need not develop case plans for all parole-eligible inmates. The

majority rests this conclusion upon Section 47-7-3.1(2), which provides that the MDOC must

complete each case plan within ninety days of an inmate’s admission, and Section 47-7-

3.1(4), which provides that the case plan must be achievable before the inmate’s parole

eligibility date. Miss. Code Ann. § 47-7-3.1(2); Miss. Code Ann. § 47-7-3.1(4).

¶28.   When discerning the meaning of a statute, this Court’s polestar consideration is

legislative intent. Miss. Gaming Comm’n v. Imperial Palace of Miss., Inc., 751 So. 2d
1025, 1028 (Miss. 1999). Thus, if a statute is ambiguous, we must give such a statute the

interpretation that best effectuates its purpose. Pegram v. Bailey, 708 So. 2d 1307, 1314

(Miss. 1997). Our duty is to give a statute a reasonable construction that makes all its parts


2015) (prescribing parole eligibility requirements for offenders convicted after July 1, 2014).
Although the legislature easily could have provided that only those offenders convicted after
July 1, 2014, must receive a case plan, it did not do so.


                                              20
harmonize with each other in a manner consistent with the statute’s scope and object. Miss.

Ins. Guar. Assoc. v. Gandy, 289 So. 2d 677, 680 (Miss. 1973) (quoting Adams v. Yazoo &

M.V.R. Co., 75 Miss. 275, 22. So. 824, 826 (1897)). Certainly, when faced with an

ambiguous statute, this Court’s practice has been to defer to the statutory interpretation

adopted by the administrative agency charged with administering the statute. Miss. Methodist

Hosp. & Rehab. Ctr., Inc. v. Miss. Div. of Medicaid, 21 So. 3d 600, 606 (Miss. 2009).

However, when the agency’s interpretation is contrary to the best reading of the statute, no

deference is due. Queen City Nursing Ctr., Inc. v. Miss. State Dep’t of Health, 80 So. 3d
73, 84 (Miss. 2011).

¶29.   I would find that the MDOC’s interpretation of Section 47-7-3.1 is contrary to the best

reading of the Probation and Parole Law and frustrates its purpose. Section 47-7-3.1 provides

that “all parole eligible inmates” must receive a case plan. Subsection 47-7-3.1(2) and

subsection 47-7-3.1(4) appear to conflict with that requirement by imposing time and content

limitations upon case plans. Indeed, those subsections could apply only to those inmates

whose initial parole dates are in the future. But, when read harmoniously with the

requirement of Section 47-7-3.1 that all parole eligible inmates receive a case plan, the best

reading of subsections 47-7-3.1(2) and (4) is that the legislature intended for the MDOC to

develop its own time limitations and content requirements for those inmates whose initial

parole dates are in the past. As the United States Supreme Court has recognized, lawmakers

may leave “gaps” in statutory schemes to be filled by agency regulations. Chevron U.S.A.,

Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843, 104 S. Ct. 2778, 2782, 81 L. Ed. 2d
21
694 (1984) (holding that an administrative agency has the power to “fill any gap left,

implicitly or explicitly, by Congress”). This reading harmonizes all provisions of the statute

and ensures that all parole eligible inmates receive a case plan as so clearly provided by

Section 47-7-3.1(1). Because the best reading of Section 47-7-3.1 entitles Drankus to a case

plan, I would affirm the decision of the circuit court.

       KING, J., JOINS THIS OPINION.




                                             22